                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA                        FILED
                              Norfolk Division



JEROME EDWARD COTTINGHAM,                                          CLERK,


                         Plaintiff,

      V.                                                ACTION NO. 2:17cv611


NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration,

                         Defendant.




                                 FINAL ORDER


      Plaintiff brought this action under 42 U.S.C. § 405(g), seeking

judicial review of the final decision of the Acting Commissioner of

the   Social    Security      Administration       (''Commissioner")     denying

Plaintiff s    claim    for   Supplemental       Security   Disability      Income

("SSDI") filed under the Social Security Act ("SSA").

      On February 14, 2018, this matter was referred to a United States

Magistrate     Judge,    pursuant     to   the     provisions of    28      U.S.C.

§ 636(b)(1)(B) and (C), and Rule 72(b) of the Federal Rules of Civil

Procedure for report and recommendation.            Report of the magistrate

judge was filed on December 20, 2018, recommending that Plaintiff's

Motion for Summary Judgment be denied, that Defendant's Motion for

Summary Judge be granted, that the final decision of the Commissioner

be affirmed, and that this matter be dismissed with prejudice.                  By
copy of the report, each party was advised of the right to file written

objections to the findings and recommendations made by the magistrate

judge.     The court has received no objections to the magistrate

judge's report and recommendation, and the time for filing same has

expired.

     The court does hereby adopt and approve the findings and

recommendations   set forth   in   the   report of the          United    States

Magistrate Judge filed December 20, 2018.      Accordingly, Plaintiff's

Motion for Summary Judgment is DENIED, Defendant's Motion for Summary

Judgment is GRANTED, the final decision of the Acting Commissioner

is AFFIRMED, and this matter is DISMISSED WITH PREJUDICE.

     The Clerk shall forward a copy of this Order to counsel for the

parties.

                                                         JsL
                                           Rebecca Beach Smith
                                           United States District Judge
                                          REBECCA BEACH SMITH
                                   UNITED STATES DISTRICT            JUDGE




January
           ^ .   2019
